               IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                        FORT WORTH DIVISION

MICHAEL LOGAN LOWERY,           §
                                §
               Petitioner,      §
                                §
v.                              §       No. 4:18-CV-361-Y
                                §
LORIE DAVIS, Director,          §
Texas Department of Criminal    §
Justice, Correctional           §
Institutions Division,          §
                                §
              Respondent.       §


                        OPINION AND ORDER

     Before the Court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 filed by Petitioner, Michael Logan

Lowery, a state prisoner, against Lorie Davis, director of the

Texas Department of Criminal Justice, Correctional Institutions

Division, Respondent. After having considered the pleadings and

relief sought by Petitioner, the Court has concluded that the

petition should be denied.


               I. FACTUAL AND PROCEDURAL HISTORY

     On October 7, 2014, in Comanche County, Texas, Case No.

CR03693, a jury found Petitioner guilty of murdering his wife,

Amber Lowery, and assessed his punishment at life imprisonment.

(Clerk’s R. 115, doc. 13-14.) Petitioner appealed his conviction,

but the state appellate court affirmed the trial court’s judgment

and the Texas Court of Criminal Appeals refused his petition for
discretionary review. (Docket Sheet 2, doc. 13-2.) Petitioner also

filed a post-conviction state habeas-corpus application challenging

his conviction, which was denied by the Texas Court of Criminal

Appeals without written order on the findings of the trial court.

(SHR1 4-23 & Action Taken, docs. 13-36 & 13-27, respectively.)

      The state appellate court summarized the evidence at trial as

follows:

           On July 23, 2013, [Petitioner] and his wife, Amber
      Lowery, were living on a ranch in Comanche County about
      six miles east of Rising Star. Amber and [Petitioner] had
      a rocky relationship, described as having many ups and
      downs. Amber had previously filed for divorce on two
      occasions. [Petitioner] was known to have an explosive
      temper. He had previously broken Amber’s nose and had
      attended two anger management courses prior to the events
      of July 23.

           The evidence offered at trial established that both
      Amber and [Petitioner] had discussed their marital
      difficulties with others. In September 2009, Amber
      communicated with [Petitioner]’s brother, David Lowery,
      over the telephone and through Facebook messages. She
      told him that she was considering divorce and described
      her relationship with [Petitioner] by stating, “Life has
      been hell.” During 2008 and 2009, [Petitioner] was
      working in Africa flying helicopters. On one occasion,
      [Petitioner]’s coworker, Michael Pandol, overheard
      [Petitioner] having a heated telephone conversation with
      someone. [Petitioner] was screaming, cursing, and causing
      a disturbance amongst the other pilots. Pandol later
      discussed [Petitioner]’s marital problems with him.
      [Petitioner] told Pandol that he would “kill that b---h
      and bury her where nobody will find her.”

           In 2013, [Petitioner] was working as a helicopter
      pilot in Sabine Pass. His job required him to alternate
      spending two weeks in Sabine Pass and then two weeks at


1
 “SHR” (state habeas record) refers to the record of Petitioner’s state habeas
proceeding in WR-87,430-01.

                                      2
home. On July 23, [Petitioner] was scheduled to drive
back to Sabine Pass to begin a two-week stint for his
job. Early that morning, [Petitioner]’s friend, Andres
Mendoza, had been at the Lowerys’ ranch. Mendoza
testified that, while he was there, he felt a tension
between [Petitioner] and Amber. [Petitioner] left home
that afternoon to return to work in Sabine Pass.

     At 3:08 p.m., during [Petitioner]’s drive to Sabine
Pass, he began receiving text messages from Amber. Amber
was upset because she believed that [Petitioner] had
deleted photographs of her deceased parents and had
locked her out of the safe. The text messages between
Amber and [Petitioner] became increasingly heated, and
Amber eventually told [Petitioner] that she had made an
appointment with a divorce lawyer. [Petitioner] responded
by stating, “Sending paperwork is the worst mistake you
can make.” It was later discovered that this text message
was deleted from [Petitioner]’s phone before it was
turned over to law enforcement.

     Meanwhile, Amber had been in communication with her
brother, Ryan Christensen. Amber had made plans to meet
Christensen the next morning, July 24, at their deceased
parents’ home to go through some of their parents’
things. Amber called Christensen at 7:19 p.m. and spoke
to him for twenty-two minutes. Christensen testified that
Amber told him that “[s]he was angry, she was upset and
she was scared.” She further told him that “if anything
were to happen to me[,] . . . Mike had done it.” The last
time anyone received any communication from Amber was
9:36 p.m.

      Sometime around 6:18 p.m., [Petitioner] decided to
turn around and head back to his home. [Petitioner]
arrived home at around 9:45 p.m. Later that night,
Mendoza spoke to [Petitioner] on the phone. [Petitioner]
was breathing hard and repeating, “Oh, man. Oh, man.”
Mendoza asked [Petitioner] if he had hit Amber.
[Petitioner] replied, “[I]t’s too late.” Mendoza asked
[Petitioner] to tell him what had happened. [Petitioner]
asked Mendoza, “[A]re you my brother?” Mendoza replied,
“[Y]eah, but don’t tell me anything my heart can’t
handle.” [Petitioner]’s demeanor immediately changed, and
he told Mendoza, “[O]kay. No, we got in a fight. She took
off.”

     The next morning, July 24, several witnesses saw

                            3
Amber’s vehicle. [Petitioner]’s neighbor, Shae Southall,
saw the vehicle on the ranch property at 7:00 a.m. A
local shopkeeper and two of the store’s regular customers
saw the vehicle parked at an abandoned laundromat in
Rising Star at around 7:30 a.m. That afternoon, another
witness saw a man matching [Petitioner]’s description
walking down the road near Amber’s vehicle carrying an
infant. She offered the man a ride, which he accepted,
and drove him and the infant to the ranch where
[Petitioner] lived.

     Around mid-morning of the 24th, [Petitioner] dropped
his five-year-old son off at a friend’s house, telling
the friend that Amber had left for Bluff Dale earlier
that morning. However, Amber failed to appear at her
parents’ home in Bluff Dale to help her brother,
Christensen, go through their parents’ belongings.
Concerned about his sister, Christensen called the police
and asked them to perform a welfare check.

     Later that evening, law enforcement officers visited
[Petitioner] at his home. [Petitioner] told the officers
that he and Amber had gotten into a fight the night
before and that Amber had driven off. Over the next few
days, investigators searched for Amber. They found her
car at the abandoned laundromat in Rising Star. A
helicopter flyover of the ranch revealed a burn pile on
the property. When investigators subsequently searched
the property, they noticed that the burn pile had been
cleared and leveled off. They also noticed that a piece
of heavy equipment located on the property had recently
been used. On one particular piece of equipment, the
lights had been left on and the battery had died,
indicating it had last been used at night. Investigators
eventually found human remains in the burn pile. A DNA
analyst testified that it was 87 million times more
likely that the remains belonged to Amber than from
someone else.

     [Petitioner] testified in his own defense. He denied
that the conversation with Pandol ever happened. He
stated that Pandol, Christensen, and Lowery held grudges
against him. [Petitioner] had spent the two weeks prior
to July 23 at home working around the ranch. This work
included burning and clearing the burn pile, which he
testified was done on the Friday before Amber’s
disappearance.


                            4
           According to [Petitioner], Amber had a history of
      suffering from depression. She suffered from postpartum
      depression after the birth of their second child, and the
      recent loss of her parents had made her depression worse.
      She had threatened suicide in the past. [Petitioner]
      became concerned about Amber when she began sending
      heated text messages to him on his way to work.
      [Petitioner] had a “gut feeling” that Amber needed him,
      so he turned around and drove back home. When he arrived
      home, Amber was sitting outside. He attempted to talk to
      her but she refused. [Petitioner] heard his infant son
      crying, so he went inside to check on him. While inside,
      he heard Amber drive away. [Petitioner] testified that
      this was the last he ever heard from her. [Petitioner]
      testified that he still has hope that she will be found
      alive and that the human remains found on the property do
      not belong to her. [Petitioner] denied deleting any of
      his text messages. He also denied getting a ride from
      anyone on the afternoon of July 24.

(Mem. Op. 2-6, doc. 13-4 (footnote omitted).)


                                 II. ISSUES

      In this federal habeas-corpus petition, Petitioner claims that

there is no evidence to show that he caused “the death of an

individual” or to support an inference that he “intentionally and

knowingly” caused the death of an individual (ground one and two)

and that he received ineffective assistance of counsel on appeal

(ground three). (Pet. 7-9, doc. 3.2)


                          III. RULE 5 STATEMENT

      Respondent does not assert that the petition is barred by the

federal statute of limitations or successiveness, but she does



2
 Because pages have been inserted into the form petition, the pagination in the
ECF header is used.

                                       5
assert that Petitioner’s “no evidence” claims under grounds one and

two were not properly exhausted in state court and are procedurally

barred. (Resp’t’s Answer 7, doc. 11.)


                           IV. DISCUSSION

       A. Standard of Review

       A § 2254 habeas petition is governed by the heightened

standard of review provided for in the Anti-Terrorism and Effective

Death Penalty Act (AEDPA). See 28 U.S.C. § 2254. Under the Act, a

writ of habeas corpus should be granted only if a state court

arrives at a decision that is contrary to or an unreasonable

application of clearly established federal law as established by

the United States Supreme Court or that is based on an unreasonable

determination of the facts in light of the record before the state

court. See 28 U.S.C. § 2254(d)(1)–(2); Harrington v. Richter, 562

U.S. 86, 100 (2011). This standard is difficult to meet but “stops

short of imposing a complete bar on federal court relitigation of

claims already rejected in state proceedings.” Richter, 562 U.S. at

102.

       The statute also requires that federal courts give great

deference to a state court’s factual findings. See Hill v. Johnson,

210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1) provides that

a determination of a factual issue made by a state court shall be

presumed to be correct. A petitioner has the burden of rebutting



                                 6
the presumption of correctness by clear and convincing evidence.

See 28 U.S.C. § 2254(e)(1); Miller-El v. Cockrell,   537 U.S. 322,

340 (2003); Williams v. Taylor, 529 U.S. 362, 399 (2000).

     Additionally, when the Texas Court of Criminal Appeals, the

state’s highest criminal court, denies relief on a state habeas-

corpus application without written order, typically it is an

adjudication on the merits, which is likewise entitled to this

presumption. See Singleton v. Johnson, 178 F.3d 381, 384 (5th Cir.

1999); Ex parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997).

In such a situation, a federal court may assume that the state

court applied correct standards of federal law to the facts and

“should ‘look through’ the unexplained decision to the last related

state-court decision providing “particular reasons, both legal and

factual, “presume that the unexplained decision adopted the same

reasoning,” and give appropriate deference to that decision. Wilson

v. Sellers, 138 S. Ct. 1188, 1191-92 (2018); Townsend v. Said, 372

U.S. 293, 314 (1963).

     B. No Evidence

     Under grounds one and two, Petitioner claims his conviction

violates due process because there is no evidence in the record to

show he “caused the death” of an individual or to support an

inference that he caused the death of an individual “intentionally

and knowingly,” required elements of the offense of murder.   (Pet.

7-8, doc. 3.) Respondent asserts that because Petitioner raised the


                                 7
claims for the first time in his state habeas application, the

claims   were   not   properly     exhausted   in     state   court   and   are

procedurally barred from federal habeas review. (Resp’t’s Answer

10-15, doc. 11.)

      Under the procedural-default doctrine, a federal court may not

consider a state prisoner’s federal habeas claim when the last

state court to consider the claim expressly and unambiguously based

its   denial    of   relief   on   an   independent    and    adequate   state

procedural default. See Coleman v. Thompson, 501 U.S. 722, 729,

(1991); Johnson v. Puckett, 176 F.3d 809, 823 (5th Cir. 1999);

Fisher v. Texas, 169 F.3d 295, 300 (5th Cir. 1999). “This doctrine

ensures that federal courts give proper respect to state procedural

rules.” Glover v. Cain, 128 F.3d 900, 902 (5th Cir. 1997).

      Under Texas law, while a no-evidence claim is cognizable on

state habeas review, a sufficiency-of-the-evidence claim may only

be raised on direct appeal. See Ex parte Barfield, 697 S.W.2d 420,

421 (Tex. Crim. App. 1985). Petitioner raised his “no evidence”

claims in his state habeas application, and the state habeas court

found that (1) there was some evidence presented at trial that

Petitioner intentionally or knowingly caused the death of Amber

Lowery by manner and means unknown and (2) there was some evidence

presented at trial from which a reasonable juror could conclude

that Petitioner killed Amber Lowery and did so knowingly and

intentionally. (Id. at 107.) Thus, Petitioner’s no-evidence claims


                                        8
were properly exhausted in state court. Nevertheless, such a claim

is a product of state law, rather than federal law under which a

no-evidence claim is treated as a challenge to the sufficiency of

the evidence under Jackson v. Virginia, 443 U.S. 307 (1979), and is

separate from the federal right. As such, Petitioner’s no-evidence

claim is not cognizable on federal habeas review. See Crouch v.

Quarterman, No. 4:07-CV-551-Y, 2009 WL 321280, at * 1 (N.D.Tex.

Feb. 9, 2009) (regarding a factual-sufficiency-of-the-evidence

claim).

     C. Ineffective Assistance of Appellate Counsel

     Under    his    third   ground,    Petitioner     claims    his   appellate

counsel was ineffective by raising three meritless hearsay issues

in appellant’s brief and failing to raise sufficiency of the

evidence. (Pet. 9, doc. 3.)

     A    criminal    defendant   has       a   constitutional   right   to   the

effective assistance of counsel on the first appeal as of right.

U.S. CONST. amend. VI, XIV; Strickland v. Washington, 466 U.S. 668,

688 (1984);    Anders v. California,             386 U.S. 738, 744 (1967).

establish ineffective assistance of counsel a petitioner must show

(1) that counsel’s performance fell below an objective standard of

reasonableness and (2) that but for counsel’s deficient performance

the result of the proceeding would have been different. Strickland,

466 U.S. at 688. Both prongs of the Strickland test must be met to

demonstrate ineffective assistance. Id. at 687, 697.


                                        9
        In   applying     this    test,     a    court     must    indulge   a   strong

presumption that counsel’s conduct fell within the wide range of

reasonable professional assistance or was based on sound strategic

motives.     Id.   at    668,    688-89.        Judicial    scrutiny    of   counsel’s

performance must be highly deferential and every effort must be

made to eliminate the distorting effects of hindsight. Id. at 689.

Where    a   petitioner’s        ineffective-assistance            claims    have   been

reviewed on their merit and denied by the state courts, federal

habeas relief will be granted only if the state courts’ decision

was contrary to or involved an unreasonable application of the

Strickland standard in light of the state-court record. Richter,

562 U.S. at 100-01 (quoting Williams, 529 U.S. at 410); Bell v.

Cone, 535 U.S. 685, 698-99 (2002). Thus, a federal court’s review

of   state-court        decisions       regarding     ineffective      assistance     of

counsel must be “doubly deferential” so as to afford “both the

state court and the defense attorney the benefit of the doubt.”

Burt    v.   Titlow,     571     U.S.    12,     15   (2013)      (quoting   Cullen   v.

Pinholster, 563 U.S. 170, 190 (2011)).

        To prevail on his claim of ineffective assistance of counsel

on appeal, it was necessary for Petitioner to show that had counsel

raised sufficiency of the evidence, he would have prevailed on

appeal. Sharp v. Puckett, 930 F.2d 450, 453 (5th Cir. 1991) (citing

Strickland, 466 U.S. at 687). However, the state habeas court found

that counsel’s decision not to raise the issue was not objectively


                                            10
unreasonable and that there was no reasonable probability that, but

for counsel’s failure to do so, Petitioner would have prevailed on

appeal. (SHR 108, doc. 13-36.) Based on those findings, which were

later adopted by the Texas Court of Criminal Appeals in denying

relief,   the   state   court   concluded   that   Petitioner   failed   to

establish either prong of the Strickland standard. (Id.)

     Petitioner has failed to present clear and convincing evidence

in rebuttal. Nor has Petitioner presented legal argument in this

federal habeas action that could lead the Court to conclude that

the state courts unreasonably applied the standard set forth in

Strickland based on the evidence presented in state court. 28

U.S.C. § 2254(d). Appellate counsel is not required to urge every

possible argument, regardless of merit. Smith v. Robbins, 528 U.S.

259, 288 (2000); Sharp, 930 F.2d at 452. It is counsel’s duty to

choose among potential issues, according to his judgment as to

their merits and the tactical approach taken. Jones v. Barnes, 463

U.S. 745, 749 (1983). Conclusory allegations in support of a claim

of ineffective assistance of counsel are insufficient to meet

Strickland standards. Green v. Johnson, 160 F.3d 1029, 1042 (5th

Cir.1998).


                                V. CONCLUSION

     For the reasons discussed, the Court DENIES Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.



                                     11
     Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. A certificate of appealability may

issue “only if the petitioner has made a substantial showing of

the denial of a constitutional right.” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003). “Under this standard, when a district court

denies habeas relief by rejecting constitutional claims on their

merits, ‘the petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498

(5th Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). When the district court denies the petition on procedural

grounds without reaching the merits, the petitioner must show “that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). Petitioner has not made a showing that reasonable

jurists would question this Court’s resolution of Petitioner’s

constitutional claims and/or procedural rulings. Therefore, a

certificate of appealability should not issue.

     SIGNED March 8, 2019.

                                     ____________________________
                                     TERRY R. MEANS
                                     UNITED STATES DISTRICT JUDGE


                                12
